PAGE, Justice
(dissenting).
I respectfully dissent. The court’s conclusion that persons convicted of a crime under state law in Minnesota do not have a constitutional right to at least one substantive review of their conviction is flawed. In this case, in which appellant has had no substantive review of his conviction, I find the court’s almost casual disregard for its responsibility to ensure due process troubling! Our “unique” tradition of the right to one review, first articulated in State v. Knaffla, 309 Minn. 246, 251-52, 243 N.W.2d 737, 741 (1976), and subsequently applied in at least 13 instances, see infra, is a right protected by the Due Process Clause of the Minnesota Constitution. Thus, to the extent that Minn.Stat. ch. 590 (2010) precludes a defendant’s right to our substantive review of his or her conviction, it is unconstitutional.
*620Both the United States and Minnesota Constitutions state that an individual may not be deprived of life, liberty, or property without due process of law. U.S. Const, amend. XIV, § 1; Minn. Const, art. I, § 7. While it is true that the United States Supreme Court has indicated that the United States Constitution does not guarantee a right to appeal under the Due Process Clause of the Fourteenth Amendment, see McKane v. Durston, 153 U.S. 684, 687, 14 S.Ct. 913, 38 L.Ed. 867 (1894), the conclusion that the United States Constitution does not guarantee one right of review is only the starting point for the analysis, not its conclusion. Indeed, if it was the end of the analysis, there would be no need for a similarly-worded provision in the Minnesota Constitution.1
We have long recognized the axiom that owing to our “duty to independently safeguard the rights of our citizens,” Kahn v. Griffin, 701 N.W.2d 815, 828 (Minn.2005) (citing State v. Carter, 596 N.W.2d 654, 657 (Minn.1999); State v. Harris, 590 N.W.2d 90, 97 (Minn.1999); O’Connor v. Johnson, 287 N.W.2d 400, 405 (Minn.1979)), “we can and will interpret our state constitution to afford greater protections of individual civil and political rights than does the federal constitution.” Id. (citing Harris, 590 N.W.2d at 97; State v. Fuller, 374 N.W.2d 722, 726 (Minn.1985)); see Michigan v. Long, 463 U.S. 1032, 1041, 103 S.Ct. 3469, 77 L.Ed.2d 1201 (1983) (holding that state courts may reach conclusions based on their state constitutions, independent and separate from the United States Constitution); see also PruneYard Shopping Ctr. v. Robins, 447 U.S. 74, 80-81, 100 S.Ct. 2035, 64 L.Ed.2d 741 (1980). “As the highest court of this state, we have said that we are and should be the ‘first line of defense for individual liberties within the federalist system.’ ” Kahn, 701 N.W.2d at 828 (quoting Fuller, 374 N.W.2d at 726; Harris, 590 N.W.2d at 97).
Historically, when independently interpreting the Minnesota Constitution, we have followed certain underlying principles. We have indicated that we will not construe our state constitution as providing more protection for individual rights than does the federal constitution unless there is a principled basis to do so. Harris, 590 N.W.2d at 97-98. We have also said that we will not lightly reject a Supreme Court interpretation of identical or substantially similar language. Id. at 98. Generally, we do not independently apply our state constitution absent language, concerns, and traditions unique to Minnesota. Id. at 97-98.
Our approach to interpreting the Minnesota Constitution has evolved over the years. “During the late 19th century and the first half of the 20th century, we took a cautious approach when interpreting our state constitution when presented with cases implicating the Due Process Clauses of the federal and state constitutions.” Kahn, 701 N.W.2d at 825. “Approximately 40 years ago, we began to change how we view the use of United States Supreme Court precedent on issues implicating the Minnesota Constitution.” Id. at 826. “This change was signaled by our decision in a case in which we interpreted the identical due process provisions of the federal and state constitutions.” Id. In State v. Oman, 261 Minn. 10, 110 N.W.2d 514 (1961), we stated:
When we apply our state due process clause, we are not bound to follow any interpretive relaxation of the inhibitions of the Fourteenth Amendment made by *621the Supreme Court of the United States. We are bound by the decisions of that court as to what the due process clause of the Fourteenth Amendment prohibits; but, in interpreting our own clause, we are not bound to follow what that court says is not a violation of the Fourteenth Amendment. We should exercise our own judicial judgment as to what we deem a violation of our own constitution.
261 Minn, at 21, 110 N.W.2d at 522-23 (quoting State v. Lanesboro Produce & Hatchery Co., 221 Minn. 246, 265, 21 N.W.2d 792, 800 (1946)). Subsequently, in Fuller, we said “a decision of the United States Supreme Court interpreting a comparable provision of the federal constitution that, as here, is textually identical to a provision of our constitution is of inherently persuasive, although not necessarily compelling, force.” 374 N.W.2d at 727; see also Kahn, 701 N.W.2d at 826; In re Welfare of B.R.K., 658 N.W.2d 565, 577 (Minn.2003); Harris, 590 N.W.2d at 97; In re Welfare of E.D.J., 502 N.W.2d 779, 781 (Minn.1993); State v. Hamm, 423 N.W.2d 379, 382 (Minn.1988), superseded by constitutional amendment, see Women of the State of Minnesota by Doe v. Gomez, 542 N.W.2d 17, 30 n. 13 (Minn.1995). In Kahn, we recognized that “[sjince the 1970’s, our court, like most other state supreme courts, has exhibited a greater willingness to look to our state constitution when determining individual rights and liberties.” 701 N.W.2d at 827; see also id. at 827-28 (collecting cases).
One of the situations in which we will be “most inclined to look to the Minnesota Constitution” is when we determine that our state constitution’s language guarantees a fundamental right that is not enumerated in the United States Constitution, id. at 828 (citing Skeen v. State, 505 N.W.2d 299, 313 (Minn.1993)), or “if we determine that federal precedent does not adequately protect our citizens’ basic rights and liberties,” id. at 828 (citing State v. Hershberger, 462 N.W.2d 393, 397-99 (Minn.1990)); see Skeen, 505 N.W.2d at 313-15; Friedman v. Comm’r of Pub. Safety, 473 N.W.2d 828, 830-32 (Minn.1991).
With these principles and precedents in mind, I conclude that the Due Process Clause of the Minnesota Constitution entitles a person convicted of a crime to at least one substantive review of his or her conviction.
The Due Process Clause of the Minnesota Constitution is contained in article I, section 7. It provides, in relevant part, that “[n]o person shall be held to answer for a criminal offense without due process of law, ... nor be deprived of life, liberty or property without due process of law.” Minn. Const, art. I, § 7. “Essential to the guarantee of due process is fundamental fairness.” State v. Melde, 725 N.W.2d 99, 102 (Minn.2006).
Over the past 35 years, our court has demonstrated an historical commitment to the principle that, as a matter of fundamental fairness, a convicted defendant has a right to “at least one” substantive review. We first articulated this principle in State v. Knaffla, 309 Minn. at 252, 243 N.W.2d at 741. In Knaffla, the defendant (Knaffla) was convicted of simple robbery. After the time for direct appeal expired, Knaffla filed a petition for postconviction relief under chapter 590. The postconviction court concluded that Knaffla had been denied a fair trial, but nonetheless believed it was compelled to deny postconviction relief because Knaffla had not first sought direct review of the conviction. Id. at 247, 243 N.W.2d at 738. We reversed the post-conviction court and granted a new trial. We noted that Minn.Stat. ch. 590 was enacted as a legislative response to the United States Supreme Court’s decision in Case v. Nebraska, 381 U.S. 336, 85 S.Ct. 1486, 14 L.Ed.2d 422 (1965) (per curiam), wherein the Court implied that “a convict*622ed defendant is entitled to at least one state corrective process to determine a claim of violation of federal constitutional rights.” Knaffla, 309 Minn, at 251, 243 N.W.2d at 740. We further noted that in adopting chapter 590, the Legislature “expanded” upon the implications of Case because chapter 590 not only allowed post-conviction relief when federal and state constitutional errors were alleged, but also upon a showing of a violation of state law. Id. at 251, 243 N.W.2d at 740-41. We concluded that the “salient feature” of chapter 590 “is that a convicted defendant is entitled to at least one right of review by an appellate or postconviction court.” Id. at 252, 243 N.W.2d at 741; see Deegan v. State, 711 N.W.2d 89, 93 (Minn.2006) (recounting the same historical origins behind and purposes of chapter 590).
Since Knaffla, we have repeatedly reiterated our commitment to the principle that a person convicted of a crime has a right to at least one substantive review of his or her conviction by an appellate or postconviction court.2 We have also, on numerous occasions, without expressly invoking this principle, reviewed the merits of appeals that were deemed untimely for one reason or another.3 We have also *623repeatedly declined to decide whether the “right” we posited in Knaffla is rooted in the Minnesota Constitution. For example, in Deegan, we stated that “the right to one review of a criminal conviction may arguably be grounded in the Minnesota Constitution,” but we deferred that question until another day.4 711 N.W.2d at 95.
*624That day is today.
Our concept of due process is not static; it is a progressive concept. “ ‘Due process’ is, perhaps, the least frozen concept of our law — the least confined to history and the most absorptive of powerful social standards of a progressive society.” Griffin v. Illinois, 351 U.S. 12, 20-21, 76 S.Ct. 585, 100 L.Ed. 891 (1956) (Frankfurter, J., concurring); see also McDonald v. City of Chicago, Ill., — U.S. —, 130 S.Ct. 3020, 3099, 177 L.Ed.2d 894 (2010) (Stevens, J., dissenting) (“[T]he liberty safeguarded by the Fourteenth Amendment is not merely preservative in nature but rather is a ‘dynamic concept.’ ” (citation omitted)); Bloom v. Illinois, 391 U.S. 194, 212, 88 S.Ct. 1477, 20 L.Ed.2d 522 (1968) (Fortas, J., concurring) (“It is the progression of history, and especially the deepening realization of the substance and procedures that justice and the demands of human dignity require, which has caused this Court to invest the command of ‘due process of law’ with increasingly greater substance.”). “Due process, perhaps more than any other area of constitutional law, is a reflection of society’s ever changing values and interests.” David R. Schieferstein, Note, The Death Penalty Cases: Shaping Substantive Criminal Law, 58 Ind. L.J. 187, 205 (1982).
The scope of collateral relief from a criminal conviction has changed over time in Minnesota since the adoption of the Postconviction Relief Act in Minnesota in 1967. Act of May 10, 1967, ch. 336, § 1, 1967 Minn. Laws 517, 517-520 (codified as amended at MinmStat. ch. 590 (2010)). We recognized this evolution in Deegan, when we stated:
Because a first review by postconviction proceeding in Minnesota is substantially similar to a direct appeal, and appears to differ from first review by postconviction proceedings in other jurisdictions, it may well be that the right to one review— through either direct appeal or postcon-viction proceeding — is a “tradition unique to Minnesota.”
711 N.W.2d at 95. It is precisely because the right to postconviction review has become such an integral part of the Minnesota criminal justice system for finally adjudicating the guilt or innocence of a defendant that I conclude that it is an essential part of our evolving notions of due process of law.
Having concluded that the right to at least one substantive review of a criminal conviction is a right embedded in the Due Process Clause of the Minnesota Constitution, I also conclude that the time limits provided in Minn.Stat. § 590.01, subd. 4, are unconstitutional when, as here, they *625are applied to arbitrarily preclude a criminal defendant’s right to our substantive review of his or her conviction.
My conclusion that the Due Process Clause of the Minnesota Constitution guarantees one substantive review of a criminal conviction does not necessarily lead to a conclusion that appellant here is entitled to have his conviction reviewed. We have consistently recognized that a criminal defendant may waive constitutional rights, even those deemed “fundamental.” See State v. Blom, 682 N.W.2d 578, 617 (Minn.2004); see also State v. Givens, 544 N.W.2d 774, 777 (Minn.1996) (“[I]t has long been settled law that courts will hon- or a defendant’s lawful, ‘intentional relinquishment or abandonment of a known right or privilege.’” (quoting Johnson v. Zerbst, 304 U.S. 458, 464, 58 S.Ct. 1019, 82 L.Ed. 1461 (1938))). The rights that we have allowed defendants to waive are rights personal to the defendant and include the waiver of the right to trial entirely by pleading guilty, see State v. Nordstrom, 331 N.W.2d 901, 904 n. 6 (Minn.1983); Miranda rights, see State v. Ray, 659 N.W.2d 736, 742 (Minn.2003); the right to counsel, Blom, 682 N.W.2d at 613; the right to a jury trial, State v. McKenzie, 532 N.W.2d 210, 217-18 (Minn.1995); and the right to be present at trial, Brown v. State, 682 N.W.2d 162, 166-67 (Minn.2004). We have recently recognized a defendant’s right to waive the right to a direct appeal, subject to certain restrictions. See Spann v. State, 704 N.W.2d 486, 491-93 (Minn.2005).
Waiver “is an intentional relinquishment of a known right or privilege, and its validity depends ... upon the particular facts and circumstances surrounding the case.” State v. Richards, 456 N.W.2d 260, 264 (Minn.1990) (citation omitted). A waiver, however, even of a constitutional right, need not be explicit. Blom, 682 N.W.2d at 617 (citing Illinois v. Allen, 397 U.S. 337, 342-43, 90 S.Ct. 1057, 25 L.Ed.2d 353 (1970)). “A court may imply a waiver from a defendant’s conduct.” Id. (citing State v. Gillam, 629 N.W.2d 440, 451-52 (Minn.2001)); see also State v. Worthy, 583 N.W.2d 270, 277-78 (Minn.1998) (holding that defendant’s voluntary absence from courtroom constitutes a waiver of the Confrontation Clause right to be present at all stages of trial); Spann, 704 N.W.2d at 491 (concluding that a defendant can waive the right to appeal simply by not filing an appeal).
In the context of postconviction proceedings, we have long recognized that a defendant, by delay, may waive the right to postconviction relief. See, e.g., Black v. State, 560 N.W.2d 83, 85 (Minn.1997) (18-year delay); Gaulke, 296 Minn. at 487, 206 N.W.2d at 652 (25-year delay); Jones v. State, 288 Minn. 527, 529, 179 N.W.2d 315, 317 (1970) (per curiam) (16-year delay). We have emphasized, however, that delay is only one relevant factor in determining whether postconviction relief should be granted, and that only in “extreme cases” may delay alone justify denial of relief. Butala, 664 N.W.2d at 338 (citing Rairdon, 557 N.W.2d at 322). We have been especially careful, when considering a petitioner’s delay, to honor our “commitment to convicted defendants’ rights to at least one substantive review.” Id. (nine-year delay did not preclude review on the merits) (citing Rairdon, 557 N.W.2d at 322); Hoagland, 518 N.W.2d at 536 (eight-year delay did not alone preclude relief); Riggers v. State, 284 Minn. 543, 543-44, 169 N.W.2d 58, 59 (1969) (per curiam) (33-year delay did not preclude relief). “Indeed, we have suggested that a petition cannot be barred as untimely where the petitioner has not been heard on appeal.” Stutelberg v. State, 741 N.W.2d 867, 874 (Minn.2007). In Black, for example, we noted that although excessive delay can be a basis for dismissal, “[a]n exception to this rule is if *626the petitioner never received a review of his case by an appellate court.” 560 N.W.2d at 85. Likewise, we clarified in Sutherlin v. State that “[a] lengthy delay in filing a petition for postconviction relief may in itself provide a sufficient basis for affirming the dismissal of the petition when there has already been a direct appeal.,” 574 N.W.2d 428, 432 (Minn.1998) (emphasis added).
It may well be that application of this principle of law, which has served our courts so well, for so long, would compel a conclusion that appellant has waived his right to one substantive review of the merits of his convictions. But in the absence of any consideration of that question by the district court, I express no opinion on the issue. I would reverse the judgments of the lower courts and remand for consideration of this question.

. Article 1, section 7 of the Minnesota Constitution was ratified in 1858, before the ratification of the Fourteenth Amendment of the United States Constitution in 1868. Thus, there can be no question that the Minnesota tradition has its own unique history and trajectory. Accord State v. Oman, 261 Minn. 10, 21, 110 N.W.2d 514, 523 (1961).


. See State v. Wallace, 330 N.W.2d 458, 459 n. 1 (Minn.1983) (“We indicated in [Knaffla] that a criminal defendant is entitled to at least one right of review by an appellate court, and we believe that that applies even to misdemeanor convictions.”); Case v. State, 364 N.W.2d 797, 799 (Minn.1985) ("[A] convicted defendant is entitled to at least one appeal to review claimed violations of the federal or state constitution or of state law.” (footnote omitted)); State v. Herem, 365 N.W.2d 771, 772 n. 1 (Minn.1985) ("[W]e have recently reiterated that a convicted defendant is entitled to at least one review of claimed errors.”); Hoagland v. State, 518 N.W.2d 531, 534 (Minn.1994) ("This court has made it clear that 'a convicted defendant is entitled to at least one right of review by an appellate or postconviction court.’ ” (citation omitted)); Rairdon v. State, 557 N.W.2d 318, 322 (Minn.1996) ("[FJailure to pursue a direct appeal is outweighed by our commitment to convicted defendants' rights to substantive review.”); Doppler v. State, 660 N.W.2d 797, 802 (Minn.2003) (“A convicted defendant is entitled to one right of review by an appellate or post-conviction court.”); Butala v. State, 664 N.W.2d 333, 338 (Minn.2003) (”[W]e have a commitment to convicted defendants’ rights to at least one substantive review.”); McDonough v. State, 675 N.W.2d 53, 57 (Minn.2004) ("Knaffla entitles a defendant 'to one right of review by an appellate or postconviction court.' ” (citation omitted)); James v. State, 699 N.W.2d 723, 728 (Minn.2005) ("[I]n light of our case law, the facts of this case, and the fact that James has not had at least one substantive review of his case, we see, as we did in Butala, 'no substantive basis for denying review of [James's] petition on the merits because of delay.’ ” (quoting Butala, 664 N.W.2d at 338)); Spann v. State, 704 N.W.2d 486, 491 (Minn.2005) ("[W]e have determined in Minnesota that 'a convicted defendant is entitled to at least one right of review by an appellate or postconviction court.' ” (citation omitted)); Deegan v. State, 711 N.W.2d 89, 95 (Minn.2006) ("[Bjecause traditions unique to Minnesota may reflect a guarantee in the Minnesota Constitution, the right to one review of a criminal conviction [first recognized in Knaffla ] may arguably be grounded in the Minnesota Constitution.”); Stutelberg v. State, 741 N.W.2d 867, 874 (Minn.2007) ("[W]e have suggested that a petition cannot be barred as untimely where the petitioner has not been heard on appeal.”); Monis v. State, 765 N.W.2d 78, 82 (Minn.2009) ("[A] convicted defendant is entitled to at least one right of review by an appellate or postconviction court.” (citation omitted)).


. See Montanaro v. State, 802 N.W.2d 726, 731-32 (Minn.2011) (assuming without deciding that defendant satisfied one of the time-bar exceptions in section 590.01, subdivision 4(b), and reviewing the defendant's claims on the merits); Vang v. State, 788 N.W.2d 111, 114 (Minn.2010) (“We need not and do not decide the postconviction statute-of-limitations issue because ... we conclude that the exceptional and extraordinary circumstances of Vang’s case warrant the exercise of our inherent authority to directly review the juvenile court’s actions.”); State v. Hurd, 763 *623N.W.2d 17, 25 (Minn.2009) (considering the merits of defendant's claims, without deciding whether those claims were procedurally barred, “because [the defendant] was convicted of first-degree murder and sentenced to life imprisonment, because he has had no appellate review, and because determination of whether the interests of justice exception to the Knaffla bar applies itself contemplates some assessment of the merits”); Spears v. State, 725 N.W.2d 696, 701 (Minn.2006) (holding that although technically barred by Knaffla, defendant's claims had "substantive merit” and the interests of justice required review); McMaster v. State, 551 N.W.2d 218, 218 (Minn.1996) (determining that petitioner’s claims lacked merit on the record despite 15-year delay in seeking postconviction relief); Riggers v. State, 284 Minn. 543, 543, 169 N.W.2d 58, 59 (1969) (per curiam) (affirming district court order vacating defendant’s guilty plea after 33 years “to correct a manifest injustice''); State ex rel. Holm v. Tahash, 272 Minn. 466, 139 N.W.2d 161 (1965) (reviewing the merits of the defendant's claims despite the presence of a procedural bar); State v. DeCloux, 272 Minn. 94, 95-97, 136 N.W.2d 657, 658-59 (1965) (remanding case to district court for hearing so that defendant's claims could be reviewed on their merits even though the defendant’s motion to vacate the judgment of conviction was procedurally barred); State ex rel. Dinneen v. Tahash, 272 Minn. 7, 13, 136 N.W.2d 847, 851 (1965) (“[Conventional notions of finality of litigation may not stand in the way of review where an infringement of constitutional rights is alleged.”); State ex rel. Branchaud v. Hedman, 269 Minn. 375, 376, 130 N.W.2d 628, 629 (1964) (considering the substantive merits even though the defendant’s motion to vacate the judgment of conviction was procedurally barred, because the issue raised related to the asserted denial of due process under the Fourth and Fourteenth Amendments); State v. Mertz, 269 Minn. 312, 313-14, 130 N.W.2d 631, 633 (1964) (considering the merits even though the defendant's motion to vacate the judgment of conviction was procedurally barred); State v. Pruitt, 264 Minn. 243, 244-45, 119 N.W.2d 32, 34 (1962) (examining the record "to determine if there [was] any merit to the broad claims of the defendant that he has been denied constitutional rights,” despite the fact that the matter was “not properly before [the court] for review”).
The court argues that "[o]n several occasions we denied postconviction petitions, even where the defendant had not taken a direct appeal, because of the defendant’s delay in filing the petition.” But in McMaster, we “thoroughly reviewed the record” and concluded that "none of the issues raised by McMaster's postconviction petition have any merit.” 551 N.W.2d at 218. The commentary that followed on the petitioner's delay in filing was dicta, noted only after we decided his claims on the merits. And the other two cases cited are instances in which the criminal defendant waived the right to postconviction relief, one by failing to exercise "due diligence,” Gaulke v. State, 296 Minn. 487, 487, 206 N.W.2d 652, 652 (1973) (per curiam) and the other in which the sheer length and potential mootness of the claim weighed against relief, Houghton v. State, 296 Minn. 494, 494-95, 207 N.W.2d 63, 64 (1973) (per curiam). As discussed herein, a criminal defendant may waive constitutional rights. See infra.


. Similarly, the court contends that it has not decided the broader constitutional question at issue. But in this case, the defendant raises that constitutional issue, claiming he never received a substantive review of his conviction; the State does not contend that he had a substantive review of his conviction, and the court is denying a substantive review of the conviction. Thus, by its action, the court can only be doing one of two things. Either it is deciding the constitutional question or it is ignoring its constitutional obligation. This is not a court that ignores its constitutional obligations. In all the cases cited herein, this court — in spite of the statute of limitations or other defect — has simply chosen to review the defendant's claim on the merits. By its action, the court's decision that criminal defendants do not have a right under the Minnesota Constitution to one substantive review of their conviction is as explicit as it gets. Therefore, the contention that the court is not deciding the issue is misleading at best.
*624It is worth noting that the court relies on State v. Richardson, 670 N.W.2d 267, 277 (Minn.2003), which holds that the constitutional right to present a defense is limited by the defendant’s responsibility to comply with "procedural and evidentiary rules.” Id. But the right to present a complete defense is different than the right to one substantive review of a conviction. As noted in Richardson, the purpose of requiring both the State and the criminal defendant to comply with procedural and evidentiary rules is to ensure "fairness and reliability in the ascertainment of guilt and innocence.” 670 N.W.2d at 277 (quoting State v. Richards, 495 N.W.2d 187, 195 (Minn.1992)). The purpose of substantive review is to make sure that the entire process was fair up to and including ensuring procedural and evidentiary rules are properly applied. Richardson is about the particular limits on one right, whereas the right to one review is about ensuring the panoply of rights were accorded to criminal defendants. In other words, absent the right to one substantive review, applying the court's logic in reliance on Richardson to a postconviction petition deemed untimely under Minn.Stat. § 590.01, subd. 4, the criminal defendant could be unfairly denied the right to present a complete defense — or the right to a jury trial, or the right to be free from a biased judge — • and review would never be possible.